9 N.Y.3d 1025 (2008)
CLARE C. BASSILE, Respondent,
v.
SCOTT O. MYERS, Appellant.
Court of Appeals of the State of New York.
Submitted December 3, 2007.
Decided January 15, 2008.
Motion, insofar as it seeks leave to appeal from the Appellate Division order dismissing the appeal to that Court from the judgment of divorce, dismissed as untimely (see CPLR 5513 [b]); motion, insofar as it seeks leave to appeal from the Appellate Division order denying appellant's motion to vacate, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution (see Karger, Powers of the New York Court of Appeals § 4:15, at 93-94 [3d ed rev]). Motion for a stay and related relief dismissed as academic.